   Case 1:18-cv-02545-RDM-RLW-TNM Document 55 Filed 03/12/20 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ANGELICA CASTAÑON, et al.,

                Plaintiffs,
        v.
                                                               Civil Action No. 18-2545
                                                                  Three-Judge Court
 UNITED STATES, et al.,
                                                                 (RDM, RLW, TNM)
                Defendants.


                                           ORDER

       For the reasons stated in the Court’s Memorandum Opinion, ECF No. 54, it is hereby

ORDERED that those of Plaintiffs’ claims seeking Senate representation are REMANDED to

the single District Judge to whom they were originally assigned. Defendants’ Motion to Dismiss,

ECF No. 21, is GRANTED IN PART; all of Plaintiffs’ claims except those seeking Senate

representation are DISMISSED. Plaintiffs’ Motion for Summary Judgment, ECF No. 23, is

DENIED.

       This Order constitutes the final judgment of the Court within the meaning of Federal Rule

of Civil Procedure 54(b).

        SO ORDERED.

                                                          /s/ Robert L. Wilkins
                                                          ROBERT L. WILKINS
                                                          United States Circuit Judge

                                                          /s/ Randolph D. Moss
                                                          RANDOLPH D. MOSS
                                                          United States District Judge

                                                          /s/ Trevor N. McFadden
                                                          TREVOR N. McFADDEN
                                                          United States District Judge

Date: March 12, 2020
